IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 101,054

                                      STATE OF KANSAS,
                                          Appellee,

                                              v.

                                   JOHN HENRY HORTON,
                                        Appellant.


                              SYLLABUS BY THE COURT


1.
        A district court may properly consider the weight of proffered evidence as a factor
in deciding whether to reopen the presentation of evidence after the party has rested its
case.


2.
        Application of harmless error analysis does not impermissibly intrude on the
province of the jury.


3.
        Under K.S.A. 60-456, the opinion testimony of experts on an ultimate issue is
admissible only so far as the opinion will aid the jury in interpreting technical facts or
understanding the material in evidence. An expert's opinion is admissible up to the point
where expressing the opinion requires the expert to pass upon the credibility of witnesses
or the weight of disputed evidence.




                                              1
4.
       The weight that an expert's opinion is to be given lies in the hands of the jury.


5.
       Under K.S.A. 60-456(b), although the district judge controls expert opinion
evidence that has the potential to unduly prejudice or mislead a jury or confuse the
question at issue, it is generally preferred to allow the jury to resolve disputed evidence
by such tools as cross-examination, the submission of contrary evidence, and the use of
appropriate jury instructions.


6.
       When a foundation in the expertise of a dog handler has been established,
including factors such as training, experience, and certification, as well as the reliability
of the dog, evidence stemming from a canine search may be admitted into evidence.


7.
       An element of allowing such foundation evidence is whether the opposing party
has the opportunity to carry out adequate cross-examination of the witness.


8.
       Inclusion of the language "another trial would be a burden on both sides" in the
instructions to a jury is error.


9.
       It is not sufficient simply to lodge an objection in order to preserve an issue; the
articulated basis of the objection must be specific to the error asserted on appeal.




                                               2
10.
        On the facts of this case, inclusion of the language "[a]nother trial would be a
burden on both sides" in the jury instruction given, while erroneous, was not reversible
error. There was no real possibility the jury would have rendered a different verdict if the
error had not occurred.


        Appeal from Johnson District Court; JAMES FRANKLIN DAVIS, judge. Opinion filed August 8,
2014. Affirmed.


        Lydia Krebs, of Kansas Appellate Defender Office, argued the cause and was on the briefs for
appellant.


        Stephen M. Howe, district attorney, argued the cause, and Steven J. Obermeier, assistant district
attorney, Steve Six, former attorney general, and Derek Schmidt, attorney general, were with him on the
briefs for appellee.


The opinion of the court was delivered by


        ROSEN, J.: Following the reversal by this court of his conviction in his first trial,
John Henry Horton appealed from his conviction of first-degree felony murder at his
second trial. While retaining jurisdiction over the case, this court remanded the case to
the district court for evidentiary findings and conclusions relating to the narrow issue of
reopening the defense case based on evidence that came to light after the jury began its
deliberations. The district court ruled adversely to Horton on remand, and he reasserts
that issue before this court. All issues raised by the parties in the appeal from his second
trial are now ripe for decision.


        In July 1974, 13-year-old L.W. disappeared on her way home from a public
swimming pool in Prairie Village. Skeletal remains were found in a nearby undeveloped

                                                    3
field several months later. In 2003, DNA confirmed that the remains were L.W.'s. The
State charged Horton with first-degree felony murder. More detailed facts underlying his
conviction are set out in the decision in the original appeal, State v. Horton, 283 Kan. 44,
151 P.3d 9 (2007), and the decision remanding for further proceedings, State v. Horton,
292 Kan. 437, 254 P.3d 1264 (2011). Facts necessary for determining specific issues will
be explained in our discussion of those issues below.


Reopening the Case After the Jury Began Its Deliberations


         After hearing arguments on the second appeal, this court remanded the case for a
hearing limited to the issue of reopening the case based on the correct legal standards.
Following the hearing and judgment of the district court, the parties reargued the issue
before this court. The record is now sufficiently complete to allow appellate review.


         Two inmates who were incarcerated at the same facility as Horton, Danny
Barnhouse and Sergio Castillo-Contreras, testified at the second trial. Barnhouse testified
that Horton had told him that he was in prison because he had accidentally killed a little
girl. Barnhouse said that Horton told him he abducted the girl and used chloroform on a
rag to render her unconscious. He then had intercourse with her until she woke up and
began fighting with him, scratching his face. He became angry and applied the
chloroform again until she stopped moving. Horton then said that he dumped her body in
a field.


         Castillo-Contreras similarly testified that Horton had told him that Horton had
used a rag containing a chemical to make a girl unconscious and that he killed her when
she woke up during his sexual assault and fought with him. Castillo-Contreras also
testified that Horton said he should have chopped up the body to prevent it from being
found.
                                              4
       A third inmate, Michael Buddenhagen, testified that Barnhouse asked him for
assistance in looking up the opinion from Horton's first appeal on a computer legal
opinion data base. Buddenhagen testified that both Barnhouse and Castillo-Contreras
looked at the opinion in his presence. His testimony was introduced for the purpose of
suggesting that the other two inmates might have crafted their testimony based on what
they read instead of reporting what Horton really told them.


       Following the testimony of other witnesses on a variety of topics, the parties rested
and made closing arguments to the jury. Then, on the morning of March 5, 2008, while
the jury was still deliberating, counsel for Horton made a motion to suspend jury
deliberations in order to allow counsel to procure an accurate translation of a recorded
telephone conversation of July 2007 between Castillo-Contreras and Castillo-Contreras'
mother. The defense requested a 2-day continuance in order to determine whether it
would be appropriate to ask to reopen the evidentiary presentation.


       The defense had subpoenaed the telephone records in February 2008 before the
trial began. The phone records were received about a week later and were turned over
immediately to a translator. Unfortunately, problems arose in obtaining a translation
because the conversation involved a Chilean dialect of Spanish and because specific
software was required in order to listen to the conversation. Furthermore, the software
had idiosyncrasies that made it difficult for the translator to hear the speech.


       As explained in Horton, 292 Kan. 437, the district court, operating under the belief
that it had no authority to reopen the presentation of evidence after the parties rested,
denied the motion to suspend jury deliberations. This court pointed out that Kansas has
long recognized the discretion of a district court to reopen cases under appropriate
circumstances and held that the district court abused its discretion by refusing to exercise
                                              5
its lawful discretion. See 292 Kan. at 438-40. We suspended the appeal and remanded the
case to the district court for determination of the narrow issue of whether it should have
reopened the presentation of evidence to allow the jury to hear evidence relating to the
recording of Castillo-Contreras' telephone conversations and any rebuttal evidence
offered by the State. 292 Kan. at 441.


       The task of the district court was to determine what it would have done at the time
of trial with the proffer of testimony if it had applied the proper legal principles in
making its decision. In making this determination on remand, the district court conducted
several hearings and reviewed translated transcripts of the telephone conversations that
triggered the motion as well as additional recorded conversations between Castillo-
Contreras and his family, even though the defense did not refer to these additional
conversations at the time it moved to reopen the case.


       On remand, the district court had available the complete transcripts of the
telephone conversations. Of course, at the time of the motion at the original trial, the
district court did not have these transcripts available, and the contents of the
conversations were speculative at that time. A review of the transcribed conversations
reveals some statements by Castillo-Contreras that might lead a fact-finder to question his
veracity, but there is no point at which he expressly says or even strongly hints that his
testimony was perjured in exchange for a reduced term of incarceration. The transcripts
contain no direct confession of perjury.


       The primary conversation is subjectively unclear and ambiguous; it refers to
unidentified people and it appears to assume that the participants already knew what is
going on. It apparently deals with two, possibly related topics: a deal that Castillo-
Contreras wanted to work out with the district attorney and with payments that were sent
to Castillo-Contreras' family, perhaps as a form of protection money extorted from
                                               6
Horton's family in exchange for Horton's safety in prison. It appears from the
conversations that the prosecution did not originally want to use Castillo-Contreras as a
witness, but other witnesses were proving to be unreliable. Castillo-Contreras insisted
that he be released to Chilean jurisdiction in exchange for his testimony.


       Two additional telephone conversations between Castillo-Contreras and his family
were transcribed, translated, and presented to the district court at the remand hearing.
They related to his hope for deportation in exchange for his testimony and his efforts to
communicate with an attorney.


       In addition to reading the transcribed telephone conversations, the district court
heard the sworn testimony of several witnesses. Yolanda Bustamante, a court-certified
interpreter, informed the court that she received CDs of the telephone conversations
before the trial began and finished listening to them while the trial was in progress. She
was instructed by defense counsel to let him know if she heard anything "interesting,"
and it was her recommendation that the recordings be transcribed and translated.


       Brad Cordts, a Kansas Bureau of Investigation agent assigned to work on the
Horton case in 2007, was called to the witness stand by the defense. Cordts had testified
at the trial that prosecutor Steve Maxwell told him about Castillo-Contreras and that
Maxwell was contacted by Robert Stevenson, chief investigator at Norton Correctional
Facility. Cordts then interviewed Castillo-Contreras at the Johnson County Jail. Cordts
also testified at the remand hearing but did not disclose any information calling into
question Castillo-Contreras' candor.


       Stevenson, who was assigned to the case by the Kansas Department of Corrections
and whose name was mentioned in the transcribed conversations, testified about his
knowledge of Castillo-Contreras reliability as a jailhouse informant. Castillo-Contreras
                                             7
was a jailhouse informant at Norton Correctional Facility and was used to help monitor
the Hispanic population. Stevenson testified that he had no memory of Castillo-Contreras
being used to target a particular person.


       In Horton, 292 Kan. at 438-41, we directed the district court to apply the factors
set out in State v. Murdock, 286 Kan. 661, 672-73, 187 P.3d 1267 (2008). In Murdock,
this court, quoting from United States v. Blankenship, 775 F.2d 735, 741 (6th Cir. 1985),
explained the factors a trial court should consider in exercising its discretionary authority
to allow a party to reopen its case:


       "'In exercising its discretion, the court must consider the timeliness of the motion, the
       character of the testimony, and the effect of the granting of the motion. The party moving
       to reopen should provide a reasonable explanation for fail[ing] to present the evidence in
       its case-in-chief. The evidence proffered should be relevant, admissible, technically
       adequate, and helpful to the jury in ascertaining the guilt or innocence of the accused.
       The belated receipt of such testimony should not "imbue the evidence with distorted
       importance, prejudice the opposing party's case, or preclude an adversary from having an
       adequate opportunity to meet the additional evidence offered." [Citation omitted.]'"
       Murdock, 286 Kan. at 672-73.


       The district court took into account both the transcribed conversations and the
testimony of the witnesses. In reaching its decision on remand that it would be
inappropriate to reopen the case to allow Horton to bring in the telephone conversations,
the district court considered several factors.


       First, the district court determined that the late introduction of the evidence would
overemphasize that particular testimony to the jury and would be prejudicial to the State
because the State would have to overcome the likely undue importance attached to the
evidence. Second, the character of the evidence did not strongly indicate dishonesty on

                                                     8
the part of Castillo-Contreras and did not offer information that was not available at trial.
While the transcription showed that he wanted a deal and was not testifying only
"because it was the right thing to do," the transcription did not show that a deal was
actually made. The transcription may have hinted that the prosecution coached Castillo-
Contreras on the facts of the case and what it wanted to hear him say. It was brought out
at trial that he had read the published opinion from the first appeal and understood the
facts from that trial. Third, the district court considered the practical effect of granting the
defense motion. As it turned out, the transcription and translation of the recording
required nearly 60 days and 250 hours to complete. Postponing jury deliberations for
such an extended time would have severely impaired the jury's ability to consider the
evidence fairly. Finally, the delay on the part of the defense in attempting to introduce the
telephone conversations was understandable and forgivable because technical problems
hindered the defense in ascertaining whether the conversations might be useful in
presenting its case. As soon as the defense was alerted that the conversations had content
that related to the case, it acted to inform the court.


       The district court concluded that the transcribed telephone conversation met "the
low threshold of admissibility because it does affect Mr. Castillo-Contreras' credibility to
a certain extent." The court went on to decide, however, that the potential prejudice to the
State and the likely disruption to the trial proceedings outweighed the probative value of
the evidence and that reopening the case would have brought about an unjust result.


       Horton argues that the prejudicial delay aspect of the Murdock criteria is negated
by an analysis of the reasons for the delay. The essence of his argument is that defendants
should not suffer prejudice because circumstances beyond their control compelled them
to wait until late in the trial process to present relevant evidence.




                                               9
       While Horton's argument has force, it should be kept in mind that the Murdock
factors represent a balancing of interests. Waiting until after the jury has begun
deliberating may prejudice the opposing party; and not allowing a defendant to present
substantial, relevant evidence may also create prejudice against a defendant. Furthermore,
strong justification for a party's failure to present the case during the regular statement of
the parties' cases may help excuse the failure to present the evidence in a timely manner.


       An important additional factor, however, is the weight of the evidence. A district
court may, in its discretion, admit tangentially relevant evidence during a case-in-chief
that it would not allow after jury deliberations have begun, because the potential
prejudice against the State would be greater than the potential prejudice against the
defendant, even if the late admission were not the fault of the defendant. The defendant's
degree of fault may therefore become a nonissue under the Murdock factors, and the
district court was not required to address that as a factor in explaining why it reached its
decision.


       Horton also challenges the district court's evaluation of the character of the
proffered evidence. The district court made passing reference to the inadmissibility of
hearsay statements by Castillo-Contreras' family members, which Horton challenges as
an inaccurate statement of the law. Because the statements were not being offered as
proof of the matters asserted, Horton argues the district court erred as a matter of law.


       While Horton's argument is correct in the abstract, it does not present this court
with reversible error. The statements of the family members were of minor substance and
tended to repeat or confirm what Castillo-Contreras was presenting as either a monologue
or a series of directions. A review of the telephone conversations does not produce any
evidence beyond that which Castillo-Contreras himself stated and which the district court
considered in its ruling.
                                              10
       Horton then attacks the district court's analysis of the effect that admitting the
evidence would have had on the trial. The essence of his argument is that it should have
been left to the jury to evaluate whether the recordings undermined Castillo-Contreras'
testimony. Although it is true that to a limited extent the district court placed itself in the
jury's stead, we note that courts often step into the role of determining whether admitting
certain evidence would have made a difference to a jury. In a sense, the harmless error
doctrine invades the province of the jury, but appellate courts frequently engage in
weighing the possible effects of evidence on a jury. See, e.g., Fry v. Pliler, 551 U.S. 112,
116, 127 S. Ct. 2321, 168 L. Ed. 2d 16 (2007) (lower harmless error standard in federal
habeas corpus collateral review of state court decision); Washington v. Recuenco, 548
U.S. 212, 218, 126 S. Ct. 2546, 165 L. Ed. 2d 466 (2006) (Supreme Court has repeatedly
recognized that most constitutional errors can be harmless); State v. Sampson, 297 Kan.
288, 299-300, 301 P.3d 276 (2013) (abuse of discretion subject to harmless error standard
of review). Therefore, application of the harmless error standard does not impermissibly
intrude on the province of the jury.


       As the district court noted, this court has held that newly discovered evidence
merely tending to impeach or discredit the testimony of a witness is not grounds for
granting a new trial. See, e.g., Baker v. State, 243 Kan. 1, 11, 755 P.2d 493 (1988). The
evidence that Horton sought to introduce after the jury began deliberating was not newly
discovered; at that point in time, the defense did not know whether it had anything to
present to the jury.


       The telephone conversation evidence which Horton urges this court to send to a
jury as part of a retrial is very weak in terms of its probative value. In some ways, it
bolsters the State's case—Castillo-Contreras told his mother that he overheard Horton
acknowledging his crime. In other ways, the evidence merely adds additional emphasis to
                                               11
what was already before the jury, such as information that Castillo-Contreras had read the
facts of the case before he spoke with prosecutors. And some of the evidence casts doubt
on his motives for testifying, such as his vehement insistence that he receive some sort of
deal in exchange for testifying, even though no deal was assured.


       These statements are isolated examples extracted from a lengthy conversation in
which Castillo-Contreras explicitly and without any prompting told his mother that
Horton confessed to him that he had committed murder. While cross-examination based
on those statements might have opened up further doubt about his credibility, the defense
had already challenged that credibility at trial, especially by pointing out that Castillo-
Contreras had read the published opinion of this court before testifying. Horton asks this
court to find that the district court abused its discretion because it held that it would not
have interrupted jury deliberations to allow the defendant to introduce this marginally
relevant impeachment evidence. Such an appellate determination would substantially
lower the threshold for abuse of discretion.


       We conclude that the district court performed the duty that we instructed it to carry
out on remand. It was thorough in creating and reviewing a record of the issue and
analyzing the law. We find no abuse of discretion in its conclusions.


Animated Reconstruction Video


       Over Horton's objection, the State introduced into evidence an animated
reconstruction video of the relative locations and movements of L.W., Horton, and
witnesses. Horton argues on appeal that allowing the jury to view the video constituted
prejudicial error.




                                               12
       In the first appeal, Horton raised the issue of whether the State could introduce a
reconstruction report, including a diagram with a posited path of travel for the victim. We
declined to address the issue, citing the lack of a contemporaneous objection. Horton, 283
Kan. at 63. During the second trial, the State expanded on that reconstruction through an
animated video that it presented to the jury.


       Before the second trial began, Horton moved to exclude the video. The district
court conducted an evidentiary hearing in limine and considered the testimony of John
Glennon, a forensic automotive technologist, who testified that the assumptions
underlying the reconstruction were speculative and flawed. The court nevertheless
elected to allow the State to present the video in support of its case.


       Over Horton's repeated objections, the jury later watched the video reconstruction
and heard the testimony of Captain Dan Meyer, who provided data used in creating the
video, and Roy Buchanan, who created the video and explained to the jury what the video
purported to represent. According to the video reconstruction, based on their previously
observed speeds and directions of travel, Horton and L.W. would have found themselves
in the same place at a particular time, giving Horton the opportunity to abduct her.


       Horton urges this court to reverse his conviction because the video assumed facts
not in evidence and permitted the jury to consider expert testimony that was speculative
in nature.


       Under K.S.A. 60-456, the opinion testimony of experts on an ultimate issue is
admissible only so far as the opinion will aid the jury in interpreting technical facts or
understanding the material in evidence. An expert's opinion is admissible up to the point
where expressing the opinion requires the expert to pass upon the credibility of witnesses


                                                13
or the weight of disputed evidence. State v. Bressman, 236 Kan. 296, Syl. ¶¶ 3, 5, 689
P.2d 901 (1984).


       The weight that an expert's opinion is to be given lies in the hands of the jury.
State v. Johnson, 286 Kan. 824, 837, 190 P.3d 207 (2008); City of Mission Hills v.
Sexton, 284 Kan. 414, Syl. ¶ 8, 160 P.3d 812 (2007). Under K.S.A. 60-456(b), although
the district judge controls expert opinion evidence that has the potential to unduly
prejudice or mislead a jury or confuse the question at issue, it is generally preferred to
allow the jury to resolve disputed evidence. Cross-examination, the submission of
contrary evidence, and the use of appropriate jury instructions are the favored methods of
resolving factual disputes. Kuhn v. Sandoz Pharmaceuticals Corp., 270 Kan. 443, 461, 14
P.3d 1170 (2000).


       We find no error in the decision by the district court to allow the State to play the
video for the jury. The video and accompanying testimony helped illustrate the State's
complex theory, and the video served as nothing more than an aid to the jury in
understanding that theory. Rather than proving that Horton and L.W. were in the same
place at the same time, the video may be understood as establishing the plausibility of the
State's theory that Horton and L.W. crossed paths. The jury had the opportunity to
evaluate the reliability of the video and its assumptions. Many of the assumptions
underlying the reconstruction were based on the statements of witnesses whose
credibility was already before the jury, such as the fact that L.W.'s younger brother was
running along a certain path and that Horton was standing by certain trees.


The Exclusion of Exculpatory Dog-Search Evidence


       Administrative records showed that almost 3 weeks after L.W. disappeared, on
July 27, 1974, Tom McGinn, a dog handler from Pennsylvania, brought two dogs to
                                             14
perform a search of the high school where L.W. was last seen. The dogs had been
exposed to and later alerted to L.W.'s clothes. The dogs alerted to the victim's scent on
steps leading from the lower parking lots to the upper parking lots south of the high
school. They did not alert to her presence in Horton's car or on his clothes.


       At trial, however, Horton's counsel was unable to locate McGinn and was unable
to identify the authors of the Federal Bureau of Investigation report favorably referring to
the search. The district court elected to exclude the evidence because there was no basis
for establishing the reliability of the reports. On appeal, Horton challenges this exclusion.


       When a foundation in the expertise of a dog handler has been established,
including factors such as training, experience, and certification, as well as the reliability
of the dog, evidence stemming from a canine search may be admitted into evidence. See,
e.g., State v. Brown, 266 Kan. 563, 573-74, 973 P.2d 773 (1999); State v. Netherton, 133
Kan. 685, 690-91, 3 P.2d 495 (1931); State v. Fixley, 118 Kan. 1, Syl. ¶¶ 1, 2, 233 P. 796
(1925); State v. Adams, 85 Kan. 435, Syl. ¶ 3, 116 P. 608 (1911). An element of allowing
such foundation evidence is whether the opposing party has the opportunity to carry out
adequate cross-examination of the witness. See Brown, 266 Kan. at 574; see also State v.
Barker, 252 Kan. 949, Syl. ¶ 6, 850 P.2d 885 (1993) (probable cause for vehicle search
based on canine sniff requires foundation testimony; minimum requirement includes
description of the dog's conduct, training, and experience by knowledgeable person who
can interpret the conduct as signaling the presence of a controlled substance).


       In the present case, Horton was unable to produce the authors of the 35-year-old
FBI report relating to the dog search tending to exonerate him. He maintains, in essence,
that the probative value of the report outweighs its questionable reliability. He suggests
that because the report included police and FBI records, the report must be reliable.


                                              15
       In the first appeal, State v. Horton, 283 Kan. 44, 60-62, 151 P.3d 9 (2007), this
court held that the trial court did not err in allowing the State to present evidence tending
to show that hairs found in the high school, inside the passenger compartment of Horton's
car, and inside one of the canvas bags in Horton's trunk belonged to the victim, even
though the original hairs had been destroyed in the intervening years and could not be
positively tested for DNA compatibility. Horton argues that admitting testimony relating
to the hairs while excluding the canine-search report unfairly favored the State.


       We held in the first appeal:


               "The failure to positively identify a piece of evidence does not preclude the
        admission of the evidence. The lack of positive identification affects the weight of the
        evidence as opposed to its admissibility. [Citations omitted.] In this case, the State's
        inability to positively and indisputably identify the source of every hair that was
        compared does not preclude the admission of the evidence. Rather, the possibility for
        contamination affects the weight to be given the evidence. The jury bears the
        responsibility for weighing the evidence, resolving conflicts in the testimony, and
        drawing reasonable inferences to determine the ultimate facts. [Citation omitted.]" 283
Kan. at 61.



       The differences between the evidence of the hairs and the evidence of the dog
search lie in both the foundation that could be established for each and the cross-
examination to which each could be subjected. Even though the hairs taken from Horton's
car had been destroyed, the State provided a witness who had examined the hairs and
who testified about the procedures he used to compare the evidence from the car with
hairs taken from the victim's brush. The defense cross-examined the witness about his
conclusions and the reliability of the evidence.




                                                    16
       Although the dog-scent evidence was relevant and material, in that it had a direct
bearing on a central question of whether Horton had physical contact with the victim, that
was not enough to make it admissible. Because the parties could not subject McGinn to
direct or cross-examination, the jury could have only speculated on how reliable the
search was. It is unknown what experience McGinn had with the particular dogs that
were used; it is unknown how the dogs were trained; it is unknown how they would alert
in different situations; it is unknown how consistent their alerting was; it is unknown
whether McGinn had problems with the dogs' reliability in other settings; and it is
unknown on what basis the FBI reporters evaluated McGinn's reliability.


       For these reasons we conclude that the trial court did not err as a matter of law and
did not abuse its discretion in excluding the dog-search report.


The Jury Instruction


       Horton objects on appeal to a jury instruction directing the jury to try to resolve
any differences of opinion and reach a consensus.


       Jury Instruction 23 read in its entirety:


               "Like all cases, this is an important case. If you fail to reach a decision on some
       or all of the charges, that charge or charges are left undecided for the time being. It is
       then up to the state to decide whether to resubmit the undecided charge(s) to a different
       jury at a later time. Another trial would be a burden on both sides.
               "This does not mean that those favoring any particular position should surrender
       their honest convictions as to the weight or effect of any evidence solely because of the
       opinion of other jurors or because of the importance of arriving at a decision.




                                                     17
               "This does mean that you should give respectful consideration to each other's
       views and talk over any differences of opinion in a spirit of fairness and candor. If at all
       possible, you should resolve any differences and come to a common conclusion.
               "You may be as leisurely in your deliberations as the occasion may require and
       take all the time you feel necessary."



       Horton's counsel offered a general objection, stating that the proposed jury
instruction was "unnecessary." He went on to say, "I believe it will be coercive on the
jury. I believe it would give them the impression that they don't have the freedom to
disagree and state their points." After taking the matter under advisement, the court
elected to give the proposed jury instruction.


       When analyzing a properly preserved jury instruction issue on appeal, this court
follows a progressive step analysis:


               "For jury instruction issues, the progression of analysis and corresponding
       standards of review on appeal are: (1) First, the appellate court should consider the
       reviewability of the issue from both jurisdiction and preservation viewpoints, exercising
       an unlimited standard of review; (2) next, the court should use an unlimited review to
       determine whether the instruction was legally appropriate; (3) then, the court should
       determine whether there was sufficient evidence, viewed in the light most favorable to
       the defendant or the requesting party, that would have supported the instruction; and (4)
       finally, if the district court erred, the appellate court must determine whether the error
       was harmless, utilizing the test and degree of certainty set forth in State v. Ward, 292
Kan. 541, 256 P.3d 801 (2011), cert. denied 132 S. Ct. 1594 (2012)." State v. Plummer,
       295 Kan. 156, Syl. ¶ 1, 283 P.3d 202 (2012.)


       In determining whether a specific jury instruction was erroneous, this court
considers the instructions as a whole without isolating any one instruction and reviews
the instruction to see whether it properly and fairly stated the law as applied to the facts

                                                    18
of the case and could not have reasonably misled the jury. State v. Appleby, 289 Kan.
1017, 1059, 221 P.3d 525 (2009).


          The jury instruction at issue generally resembles that approved in Allen v. United
States, 164 U.S. 492, 17 S. Ct. 154, 41 L. Ed. 528 (1896). Until recently, a line of Kansas
cases upheld the language that is the subject of this appeal. See, e.g., State v. Nguyen, 285
Kan. 418, 436-37, 172 P.3d 1165 (2007); State v. Scott-Herring, 284 Kan. 172, 180-81,
159 P.3d 1028 (2007); State v. Makthepharak, 276 Kan. 563, 569, 78 P.3d 412 (2003);
State v. Noriega, 261 Kan. 440, 454, 932 P.2d 940 (1997); State v. Roadenbaugh, 234
Kan. 474, 483, 673 P.2d 1166 (1983); State v. Irving, 231 Kan. 258, 265-66, 644 P.2d
389 (1982).


          Horton's second trial took place in March 2008. This court subsequently
determined that the language that "another trial would be a burden on both sides" is error
because it is misleading and inaccurate: "Contrary to this language, a second trial may be
burdensome to some but not all on either side of a criminal case. Moreover, the language
is confusing. It sends conflicting signals when read alongside [an] instruction that tells
jurors not to concern themselves with what happens after they arrive at a verdict." State v.
Salts, 288 Kan. 263, 266, 200 P.3d 464 (2009). We concluded, however, that the standard
of review was clear error, and we were firmly convinced that there was no real possibility
that the jury would have rendered a different verdict had the error not occurred. 288 Kan.
at 267.


          While it is true that Horton objected to the instruction, his objection was based on
the allegedly coercive and superfluous nature of the instruction, not on the confusing
elements that formed the grounds for error that we found in Salts. It is not sufficient
simply to lodge an objection in order to preserve an issue; the articulated basis of the
objection must be specific to the error asserted on appeal. See K.S.A. 60-404 (objection
                                               19
must be "so stated as to make clear the specific ground of objection"); State v. McCaslin,
291 Kan. 697, 707-08, 245 P.3d 1030 (2011) (while there may be some overlap of
objections, that overlap does not satisfy the specificity requirement of the objection);
State v. Bryant, 272 Kan. 1204, 1208, 38 P.3d 661 (2002) (hearsay objection at trial not
sufficient to raise issue of Confrontation Clause violation on appeal).


       In the absence of a sufficiently specific objection, this court will review the
instruction for clear error. See K.S.A. 22-3414(3) (party may not assign error to
instruction unless party objects "stating distinctly the matter to which the party objects
and the grounds of the objection unless the instruction . . . is clearly erroneous"); State v.
Williams, 295 Kan. 506, Syl. ¶ 3, 286 P.3d 195 (2012).


       If a jury instruction that was not adequately preserved for appeal is erroneous, then
this court inquires into reversibility and assesses whether it is firmly convinced that the
jury would not have reached a different verdict had the instruction error not occurred.
The party asserting a clearly erroneous jury instruction has the burden of establishing the
degree of prejudice necessary for reversal. Williams, 295 Kan. 506, Syl. ¶ 5.


       In his brief, Horton points to various statements made by jurors in voir dire and by
witnesses at trial that referred to the previous trial and conviction. Horton argues that
there was a real possibility that the jury was influenced by language reminding it of the
burden of a subsequent trial.


       Nothing in the record suggests, however, that the jury was confused by the
instruction or that the jury was close to a deadlock. The jury did not submit questions
relating to its burden or inform the judge that it was having difficulty reaching a decision.
Furthermore, witnesses from the time of the murder linked Horton to the victim, and
witnesses who spoke with him while he was incarcerated testified that Horton
                                              20
acknowledged committing the crime. For these reasons, we are not firmly convinced that
the jury would have returned a different verdict if the instruction had not been given. The
instruction was therefore not clearly erroneous. See State v. King, 297 Kan. 955, 985-86,
305 P.3d 641 (2013) (in the absence of evidence of deadlock and in the presence of
compelling evidence of guilt, no clearly reversible error in giving Allen-type instruction).


       While the jury instruction was not legally appropriate, the objection was not
sufficiently specific to avoid a clear error harmlessness test. The record simply does not
support reversal on this issue.


       Finding no reversible error, we affirm the conviction.


       MORITZ, J., not participating.
       MICHAEL J. MALONE, District Judge, assigned.1
1
 REPORTER'S NOTE: District Judge Malone was appointed to hear case No. 101,054
vice Justice Moritz pursuant to the authority vested in the Supreme Court by art. 3, § 6(f)
of the Kansas Constitution.




                                             21